Judgment, Supreme Court, New York County (Renee A. White, J.), rendered April 12, 2005, as amended July 10, 2005, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the first degree, and sentencing him, as a second felony drug offender whose prior felony conviction was a violent felony, to a term of 25 years, unanimously affirmed.
Defendant’s legal sufficiency claim is unpreserved and we decline to review it in the interest of justice. As an alternative holding, we find that the verdict was based on legally sufficient evidence. We also find that the verdict was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the jury’s credibility determinations. The evidence supports the conclusion that defendant was the source of a package of cocaine that the police found in the vicinity of defendant’s struggle with an officer. Concur — Mazzarelli, J.P., Friedman, Catterson, Renwick and Freedman, JJ.